Case 2:20-cv-06502-PSG-KS Document 2 Filed 07/22/20 Pagel1of3 Page ID #:41

UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
CIVIL COVER SHEET

 

I. (a) PLAINTIFFS ( Check box if you are representing yourself [])

Tannia Delapaz

DEFENDANTS

{ Check box if you are representing yourself [~ ] )

National Technical Systems, Inc.

 

(b) County of Residence of First Listed Plaintiff Ventura
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

Los Angeles

 

(c) Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.

Brodsky & Smith, LLC

9595 Wilshire Blvd., Suite 900

Beverly Hills, CA 90212
877-534-2590

 

Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.

 

Il. BASIS OF JURISDICTION (Place an X in one box only.)

1, U.S. Government
Plaintiff

2. U.S, Government
Defendant

Il, CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only

(Place an X in one box for plaintiff and one for defendant}

PTF DEF oe PTF DEF
3, Federal Question (U.S. Citizen of This State Chi oy. Incorporated or Principal Place O44
Government Not a Party) of Business in this State
Citizen of Another State [] 2 [] 2 Incorporated and PrincipalPlace [_] 5 [| 5
of Business in Another State
[]4- Diversity (Indicate Citizenship | Citizen or Subject of a . .
. Foreign Nation 6 6
of Parties in Item III) Foreign Country (13 (3 9 O C]

 

IV. ORIGIN (Place an X in one box only.)

1. Original
Proceeding

2. Removed from
State Court

O

3. Remanded from
Appellate Court

L)

4, Reinstated or
Reopened

L

5. Transferred from Another
District (Specify)

LO

6. Multidistrict
Litigation -
Transfer

8. Multidistrict
Litigation -
Direct File

C

 

V. REQUESTED IN COMPLAINT: JURY DEMAND: Yes [|] No
CLASS ACTION under F.R.Cv.P. 23:

Ly

es [x]No

(Check "Yes" only if demanded in complaint.)

[_] MONEY DEMANDED IN COMPLAINT: $

VI. CAUSE OF ACTION (cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
Federal Water Pollution Control Act, 33 U.S.C. 1251, et seq., and 33 U.S.C, 1365

 

Vil. NATURE OF SUIT (Place an X in one box only),

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| OTHER STATUTES CONTRACT REAL PROPERTY CONT. IMMIGRATION PRISONER PETITIONS PROPERTY RIGHTS
375 False Claims Act [-] 110 Insurance [] 240 Torts to Land 462 Naturalization Habeas Corpus: [_] 820 Copyrights
CJ Application . .
376 Qui Tam {_] 120 Marine [] 245 Tort Product (1) 463 Alien Detainee [7] 830 Patent
(31 USC 3729(a)) Liability 465 Other Oo 510 Motions to Vacate ;
a (] 130 Miller Act [-] 290 All Other Real C) Immigration Actions Sentence O 835 Patent - Abbreviated
gO 400 State 140 Negotiable Property TORTS (] 530 General New Drug Application
Reapportionment O Instrument TORTS PERSONAL PROPERTY |[_] 535 Death Penalty {_] 840 Trademark
[) 410 Antitrust 150 Recovery of | __PERSONALINJURY |" 370 other Fraud Other: SOCIAL SECURITY
: Overpayment & 310 Airplane
C] 430 Banks and Banking |{_] Enforcement of U 315 Airplane [) 371 Truth in Lending |] 540 Mandamus/Other L] 861 HIA (1395fF)
Oo 450 Commerce/ICc Judgment CO praduct Liability 380 Other Personal [] 550 Civil Rights [] 862 Black Lung (923)
[1] 460 Deportation [-] 151 Medicare Act oO 320 Assault, Libel & Property Damage oO 555 Prison Condition _|[_] 863 DIWC/DIWW (405 (g))
ander a ‘ .
. 152 Recov: f ' 385 Property Damage 560 Civil Detainee 864 SSID Title XVI
470 Racketeer Influ ted Std 330 Fed. Employers’ |L] product Liability |] Conditions of O
Defaulted Student |[_]
enced & Corrupt Org. |([_] Defaulted Student
pt Org Liability Confinement [_] 865 RSI (405 (q))
[-] 480 Consumer Credit Loan (Excl. Vet.) [1 340 Mari BANKRUPTCY
arine {
[] 490 Cable/Sat TV 153 Recovery of 345 Marine Product |[-] 422Appea! 28 FORFEITURE/PENALTY FEDERAL TAX SUITS
80 Securities/Com- [_] Overpayment of |([] Liability USC 158 g 625 Drug Related O 870 Taxes (U.S. Plaintiff or
oO oe Vet. Benefits 423 Withdrawal 28 Seizure of Property 21 Defendant}
rage egy Exchange 160 Stockholders! |] 350Motor Vehicle [LI usc 17 USC 881 871 IRS-Third Party 26 USC
890 Other Statutory C] Suits 355 Motor Vehicle CIVIL RIGHTS [_] 690 Other im 7609
LI acti LI Product Liabil
Actions ity 440 Other Civil Right LABOR
{-] 891 Agricultural Acts O 220 Other CT 360 Other Personal O 4 710 Fair Labor Standards
, Injury (] 441 Voting |
Be8 Environmental 195 Contract Oo 362 Personal Injury- | Act
son Facedom of int C1) product Liability Med Malpratice L442 Emp oyment [I 720 Labor/Mgmt.
reedom of Info, . we 443 Housing elations
LI] Act [_] 196 Franchise O 365 Personal Injury- |] Accommodations /
Product Liabilit
y (_] 740 Railway Labor Act
[1 896 Arbitration REAL PROPERTY 367 Health Care/ 445 American with .
5 [_] Disabilities- 751 Family and Medical
. [] 210 Land [7] Pharmaceutical Cy Act
899 Admin, Procedures i lini Employment eave Ac
, Condemnation Personal Injury
[_] Act/Review of Appeal of (1) 220 Foreclosure Product Liability Oo 446 American with oO 790 Other Labor
Agency Decision 368 Asbestas Disabilities-Other Litigation
Ca BR estoy of sonenttease ds |C) Feana iy | aeosauction | 22 Employee etn
roduct Liability

 

 

 

 

 

 

FOR OFFICE USE ONLY:

Case Number:

 

CV-71 (05/17)

CIVIL COVER SHEET

Page 1 of 3
Case 2:20-cv-06502-PSG-KS Document 2 Filed 07/22/20 Page 2of3 Page ID #:42

UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

CIVIL COVER SHEET

VIN. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject

to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

 

QUESTION A: Was this case removed
from state court?

L] Yes No

If"no, " skip to Question B. If "yes," check the
box to the right that applies, enter the
corresponding division in response to
Question E, below, and continue from there.

STATE CASE WAS PENDING IN THE COUNTY OF:

INITIAL DIVISION IN CACD IS:

 

 

 

[_] Los Angeles, Ventura, Santa Barbara, or San Luis Obispo Western
(-] Orange Southern
{_] Riverside or San Bernardino Eastern

 

 

 

QUESTION B: Is the United States, or
one of its agencies or employees, a
PLAINTIFF in this action?

[] Yes No

If "no," skip to Question C. If "yes," answer
Question B.1, at right.

B.1. Do 50% or more of the defendants who reside in
the district reside in Orange Co.?

—

check one of the boxes to the right

YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

NO. Continue to Question B.2.

 

B.2,. Do 50% or more of the defendants who reside in
the district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

check one of the boxes to the right

—

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

NO, Your case will initially be assigned to the Western Division.
Enter "Western" in response to Question E, below, and continue
from there.

 

 

QUESTION C: Is the United States, or
one of its agencies or employees, a
DEFENDANT in this action?

[_] Yes No

If "no," skip to Question D. If "yes," answer
Question C.1, at right.

C.1, Do 50% or more of the plaintiffs who reside in the
district reside in Orange Co,?

—

check one of the boxes to the right

YES, Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

NO. Continue to Question C.2,

 

 

€.2. Do 50% or more of the plaintiffs who reside in the
district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

—

check one of the boxes to the right

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

(_] Enter “Western” in response to Question E, below, and continue

 

NO. Your case will initially be assigned to the Western Division.

 

from there.
A. B. Cc.
. ide Riverside or San Los Angeles, Ventura,
, ?
QUESTION D: Location of plaintiffs and defendants? Orange County Bernardino County | Santa Barbara, or San

Luis Obispo County

 

Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside, (Check up to two boxes, or leave blank if none of these choices apply.)

L L

 

Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices

apply.)

 

L LI Ea)

 

 

 

 

D.1. Is there at least one answer in Column A?

[] Yes

If "yes," your case will initially be assigned to the
SOUTHERN DIVISION.
Enter "Southern" in response to Question E, below, and continue from there.

If "no," go to question D2 to the right.

[xX] No

=>

D.2. Is there at least one answer in Column B?

Enter “Eastern” in response to Question E, below.
If "no," your case will be assigned to the WESTERN DIVISION.

Enter "Western" in response to Question E, below.

[ ] Yes No

If "yes," your case will initially be assigned to the

EASTERN DIVISION.

 

QUESTION E: Initial Division?

INITIAL DIVISION IN CACD

 

Enter the initial division determined by Question A, B, C, or D above: =>

WESTERN

 

 

QUESTION F: Northern Counties?

 

 

Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?

 

Yes [_] No

 

CV-71 (05/17)

CIVIL COVER SHEET

Page 2 of 3
Case 2:20-cv-06502-PSG-KS Document 2 Filed 07/22/20 Page 3o0f3 Page ID #:43

UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court? NO [] YES

If yes, list case number(s):

 

IX(b). RELATED CASES: |s this case related (as defined below) to any civil or criminal case(s) previously filed in this court?

NO [1] Yes

If yes, list case number(s):

 

Civil cases are related when they (check all that apply):
| A, Arise from the same or a closely related transaction, happening, or event;
[] 8B. Call for determination of the same or substantially related or similar questions of law and fact; or

| C. For other reasons would entail substantial duplication of labor if heard by different judges.

Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.

A civil forfeiture case and a criminal case are related when they (check all that apply):
| A. Arise from the same or a closely related transaction, happening, or event;
| B. Call for determination of the same or substantially related or similar questions of law and fact; or

C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
labor if heard by different judges.

 

X, SIGNATURE OF ATTORNEY fe ee =
(OR SELF-REPRESENTED LITIGANT): hee SE DATE: 07/22/2020
Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein

neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).

 

 

Key to Statistical codes relating to Social Security Cases:

Nature of SuitCode Abbreviation Substantive Statement of Cause of Action
All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
861 HIA include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
(42 U.S.C. 1935FF(b))
862 BL All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969, (30 U.S.C.
923)
863 DIWC All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus

all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

863 DIWw All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
amended. (42 U.S.C. 405 (g))

All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
864 SsID

amended.
865 RS| All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.

(42 U.S.C. 405 (g))

 

CV-71 (05/17) CIVIL COVER SHEET Page 3 of 3
